               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RAVEN GRIFFIN,

                      Plaintiff,
                                                      Case No. 18-CV-631-JPS
 v.

 MILWAUKEE COUNTY
 COURTHOUSE, MILWAUKEE                                               ORDER
 COUNTY DISTRICT ATTORNEY’S
 OFFICE, TARA FERGUSON, PEDRO
 COLON, IRENE PARTHUM,
 KENNETH INGRAM, RICHARD
 WROBLEWSKI, ANDREW FARINA,
 EDUARDO GARCIA, STEPHEN
 COOK, JOEL MOELLER, JOSEPH
 SEDJACAK, and JOHN DOES,

                      Defendants.


       Plaintiff brought this action to remedy alleged violations of her

constitutional rights in conjunction with a state court criminal proceeding.

(Docket #1). On June 11, 2018, the Court dismissed this action pursuant to

the doctrine of Younger v. Harris, 401 U.S. 37 (1971), which counsels that

federal courts should abstain from hearing claims based on an ongoing state

criminal prosecution. (Docket #20). Plaintiff did not appeal that decision.

       Instead, on July 5, 2018, she filed a “motion pursuant to 28 U.S.C. §

2284(c)(3) for review by a three-judge court of orders of single judge entered

on June 11, 2018.” (Docket #24). Plaintiff’s motion is mistaken. Section 2284

requires a district court to convene a three-judge panel to hear cases

concerning gerrymandering of legislative districts. It has nothing to do with

Plaintiff’s individual civil rights case. To the extent Plaintiff’s motion could
be construed as a motion for reconsideration, it would still be denied. The

rambling, incoherent motion is comprised mostly of meaningless

generalities. Nothing therein calls into question the Court’s application of

the Younger doctrine to this case.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for review by a three-judge

panel (Docket #24) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 15th day of February, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                 Page 2 of 2
